Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Note:  Claim 21 is withdrawn and can be filed in a divisional.

The application has been amended as follows: 
	Delete Claim 21 in its entirety.

Allowable Subject Matter
Claims 1, 3-14 and 16-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach:
A device for filling a charge into an elongate receptacle, the elongate receptacle having an upper end and lower end opposite the upper end, the device comprising: a pusher moveable along a direction towards the superior surface that introduces the charge into the elongate receptacle from the lower end before the elongated receptacle is filled; and
a detaining device configured to limit an extent of movement of the pusher along the direction towards the superior surface, as defined within the context of claim 1 along with all other claim limitations.

A device for filling a charge into an elongate receptacle, comprising:
an inferior surface disposed below the superior surface, the superior and inferior surfaces being held in position relative to each other so that the superior surface faces a first direction along an axis and the inferior surface faces a second direction along the axis, the second direction being opposite the first direction;
a pusher moveable along the axis towards the superior surface that is configured to introduce the charge into the elongate receptacle against the force of gravity before the elongate receptacle is filled, as defined within the context of claim 14 along with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753